Dismissed and Memorandum Opinion filed August 27, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00213-CV

                     SHIRLEY A. MITCHELL, Appellant
                                        V.
                      KEVIN DALE GENTRY, Appellee

                   On Appeal from the 312th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2018-52902

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed December 12, 2018. The clerk’s
record was filed April 23, 2019. The reporter’s record was filed April 16, 2019. No
brief was filed.

      On August 6, 2019, this court issued an order stating that unless appellant
filed a brief on or before August 14, 2019, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, we dismiss the
appeal for want of prosecution.

                                      PER CURIAM


Panel consists of Chief Justice Frost and Justices Wise and Hassan.




                                         2